\          OFFICE     OF     THE     ATTORNEY         GENERAL           OF    TEXAS
c                                          AUSTiN




    abova itibjsct   *ttar




                                                 my, but doear not rant
                                              ~if by 80 doing it no-dd
                                              s.zlkins attItus.
                                     ts   to jrnoII also     1s a       ,pri+rta
                                     6 may be swad          Prum    ita      grsssst
                                 aorpwate        limi.ts     of enot!icr           twn.*
                             i? Of    ehSpts?T   fx    Of   the    TlElr?rlf~ &UikiXin~    .=Od6
    of 1942 as p6SS6d at the rsgalar                  adsalon      of     the forty-sighth
    L6glalatarst is as tollwet
          It all1   ba tleen froia (4) of   (2)   of Art1018 2 above
quoted~thatthe pri+atsbanks exsa>tadfro5            the   prohibition
to oonduat a banking or tPQ8t bmineas OF to hold out to tha
poblio that thy ,are coodnotlng a banking or tmat buainsars,
are prltats bank8 wwtua11y            sti 1~afwll.g
                                                  co~d~ctln~
a bmirin~l~u~sinsa~ in the aftwbim dote of this act.
           khat ~4 shalJ. my hersdtar    la therefore  upcn ,the
asswsgtion that ths particul-s-r prfrste bank as to r&ic:~ yo?i
fnqulm is such a priveta ba.?k as YSJ aatuaXly snd latiuily
ooaducting a bonitin& business oa ths etraotit6    date of the
pmseat Banklog Coda.
          The wel,lrocognize4fu?&Ians of the badclng burl-
ness hsve long been, (I) the ~SSS.S~OF,a!: natas inttendod to
circulate es money; (2) the acasptenae of de;-,oaits of mnoy
Honorable   Jno.   q.   maem,     psfS4 ?r



to be paid ~poo tha orPer 0:: ths depoeitor;         snd (3) the dis-
aozntiag   of aosa4rcl3l   paper,    In late y40s      of coar.36 th6
tire* of th8ae funotloas      hn3 not ban ersralssd       w that the
pwef3nt ssrsntlal    funotione cd tha banktie: buslnser am the
4eospEzoae    of dapcsits  oml th    Cisa~Juntin6 of peper.      The
acre lending of mxx.y 33 c;otr-.2istfn~~~~~3d         trca disc,rlrt-
lhg pqer    is not of itself    ~811cxolusivs   funotlcn of bmking.
              Th8 oroaiptlou or prfvat4 bonkr frontha      proaorlp-
tlon of lus as to bclaking is ndt liait4d        to those private
bank8 that am craga@        tn accepting   dapoeltn,   OOT y4t to
thora   privstr   banks that are doing a Usposit     a nd l disoount
burinaaa. 2% appllea seamrally to~.prlnte         bank8 *rhlob rare
aotually     an4 lawfully oaaductiq     a banking businesa on the
lrraotlts   ,date* or the Code.
            Sow Art1016 lo?      Chapter     TII ot tha Bmklng Code
authoriaa8,~th~  inooqoration       or a etate   bank “with   any ame OT
~oicm of all~'of tIm foll6wia6      gqwerrs      in
             *te) To reo6ira tla8 and Oasmad depoaSfs~at
      ihtsrest or dthwdt 1nSarsst; ta land acney 4th
      or nitbout   seourity et Intareat;  and to buy, awall
      and dUaotmt    boado, ne&otlable lastrumnts    and
      .otlmr~~.o~i~anoon of +l~btsdn~sr,.;
Iioonorabls &IO. Q. YGBdaaa, POIY 4   7